tcmemo_2004_200 united_states tax_court john weller wood jr and magdalena frances wood petitioners v commissioner of internal revenue respondent docket nos filed date john weller wood jr and magdalena frances wood pro sese lorianne d masano for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows year deficiency sec_6662 accuracy-related_penalty dollar_figure big_number big_number dollar_figure big_number after concessions by john weller wood petitioner the issues to be decided in these cases are whether respondent violated the automatic_stay under sec_362 of the bankruptcy code2 by auditing petitioner’s form sec_1040 u s individual_income_tax_return and issuing notices of deficiency for and whether petitioner’s capital_gain in on the sale of a house in warren new jersey was less than the dollar_figure determined by respondent 1petitioner concedes that for the amount allowable as an itemized_deduction for real_estate_taxes is dollar_figure as determined by respondent rather than dollar_figure as claimed on schedule a itemized_deductions of the form_1040 u s individual_income_tax_return he is not entitled to deduct losses of dollar_figure for and dollar_figure for from idn distributorship or dollar_figure for from home business services for the amount allowable as a loss from the sale of a buick lesabre is dollar_figure as determined by respondent rather than dollar_figure as reported on form_4797 sales of business property and the statute_of_limitations does not bar assessment of tax for 2bankruptcy code references are to u s c whether petitioner understated the net profits from his consulting business by dollar_figure in dollar_figure in and dollar_figure in a whether petitioner is a real_estate dealer and if so whether he is entitled to deduct business_losses of dollar_figure reported in dollar_figure reported in and dollar_figure reported in or alternatively b if petitioner is not a real_estate dealer then whether he is entitled to i deductions on schedule a itemized_deductions greater than dollar_figure in dollar_figure in and dollar_figure in as allowed by respondent and ii deductions for rental expenses on schedule e supplemental income and loss greater than dollar_figure as allowed by respondent for whether petitioner is entitled to deduct net_operating_loss carryovers of dollar_figure in and dollar_figure in whether petitioner is liable for self-employment_tax of dollar_figure for dollar_figure for and dollar_figure for and whether petitioner is liable for the accuracy-related_penalty under sec_6662 a for each of the years at issue 3the parties agree that in computing petitioner’s federal_income_tax liability for each year petitioner may deduct one-half of the self-employment_tax 4unless otherwise noted section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts the supplemental stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner and his wife magdalena frances wood5 mrs wood resided in orlando florida when the petitions in these cases were filed petitioner graduated from west point in and served in the military until in while he was in florida attending the air ground operations school at eglin air force base petitioner and other officers became shareholders of miracle strip parkway realty inc mspr inc a corporation organized for the purpose of buying land to be divided into lots approximately persons invested in mspr inc at some time before the years at issue mspr inc converted to a limited_partnership and thereafter was known as miracle strip parkway realty ltd mspr ltd petitioner was a limited_partner of mspr ltd over the years mspr ltd purchased and sold 5magdalena frances wood did not appear at the trial in these cases and did not execute the stipulation of facts or the supplemental stipulation of facts respondent filed a motion to dismiss the cases with respect to mrs wood for failure to properly prosecute the court will grant respondent’s motion and will dismiss these cases as to her see rule b undeveloped land to individuals real_estate companies and developers in petitioner and mrs wood purchased a house in annandale virginia the virginia house for dollar_figure they resided in the virginia house until petitioner retired from the military in in petitioner and mrs wood purchased undeveloped land in florida the land remained undeveloped through the years at issue when petitioner retired from the military in he and mrs wood moved to new jersey they sold the virginia house for dollar_figure incurring closing costs of dollar_figure on the sale and purchased a house in warren new jersey the new jersey house for dollar_figure incurring closing costs of dollar_figure petitioner and mrs wood did not report the gain from the sale of the virginia house on their federal_income_tax return while living in the new jersey house they made capital improvements costing dollar_figure in petitioner and mrs wood purchased a 1-week timeshare unit in brookdale pennsylvania the brookdale timeshare for dollar_figure after petitioner moved to new jersey he was employed first by lockheed electronics and then by itt avionics in petitioner started a consulting business he also began a home improvement business operating under the name j m enterprises petitioner’s mother owned an apartment in shrewsbury new jersey over the years petitioner repaired cleaned managed and found tenants for that apartment petitioner spent approximately week each year maintaining and managing the apartment in petitioner filed a business name certificate with the state of new jersey certifying that he was conducting a business under the name the logistics technology group the nature of the business was described as defense electronics consulting services real_estate dealer activities and home improvement services petitioner opened a bank account titled logistics technology group the ltg account in petitioner and mrs wood purchased a house in hilton head south carolina the south carolina house and in they purchased a 1-week timeshare unit in gulfstream florida the gulfstream timeshare for dollar_figure in petitioner and mrs wood purchased land in boca raton florida and in they hired a builder to construct a home on that property the florida house to help finance the construction of the florida house petitioner and mrs wood sold the south carolina house in 6petitioner began these activities in and continued them through in and petitioner generally paid the installments on the new jersey house mortgage as well as the taxes and related fees associated with the undeveloped land in florida the brookdale timeshare and the gulfstream timeshare from the ltg account petitioner advertised the new jersey house for sale and found a buyer however the buyer under the contract of sale defaulted and the sale did not go through petitioner was relying on the proceeds from the sale of the new jersey house to repay loans for constructing the florida house after the buyer defaulted petitioner obtained money from his brother dollar_figure and mrs wood’s mother dollar_figure to assist with the cost of constructing the florida house petitioner paid an additional dollar_figure of the cost and obtained a loan for the balance petitioner and mrs wood moved into the florida house in date and listed the new jersey house for sale with a real_estate agent the real_estate agent rented the new jersey house for petitioner on a month-to-month basis from until it sold in a lease dated date specified that the new jersey house would remain on the market for sale and could be shown to prospective buyers by appointment the lease also provided that if a contract of sale was accepted the tenant would be given days’ notice to vacate the property in petitioner and mrs wood entered into a contract to sell the undeveloped land in florida but the buyer failed to perform under the contract on date petitioner and mrs wood filed for bankruptcy under chapter of the bankruptcy code chapter in the u s bankruptcy court for the southern district of florida the bankruptcy court on date petitioner and mrs wood sold the new jersey house for dollar_figure they incurred dollar_figure of expenses related to the sale allowable_depreciation for the year period the house was rented totaled dollar_figure on date the internal_revenue_service irs filed with the bankruptcy court a proof_of_claim claiming an unsecured nonpriority claim of dollar_figure and an unsecured priority claim of dollar_figure on date petitioner and mrs wood filed with the bankruptcy court their chapter plan_of_reorganization pursuant to the plan the bankruptcy court retained jurisdiction of the case until all payments and distributions called for under the plan had been made the plan noted that the florida house had been listed with a licensed realtor for sale for dollar_figure by order dated date the bankruptcy court confirmed the plan_of_reorganization the order confirming the plan proclaimed that except as provided in the plan the individual debtors are discharged from any debt that arose before the date of confirmation of the plan except any debts excepted from discharge under of the bankruptcy code and except if the debtors would be denied a discharge under a of a chapter case on date the bankruptcy court issued its final decree and closed the bankruptcy case petitioner and mrs wood resided in the florida house until date when the mortgage was foreclosed they continued to own the undeveloped land in florida the brookdale timeshare and the gulfstream timeshare throughout on their and form sec_1040 u s individual_income_tax_return petitioner and mrs wood reported the following income wages salaries tips etc taxable interest business income or loss --schedule c capital_gain or loss --schedule d other gains or losses --form pensions annuities--taxable amount other income total income schedule a medical dental taxes real_estate_taxes personal_property_taxes home mortgage interest total itemized_deductions itemized_deductions standard_deduction taxable_income -- dollar_figure -- dollar_figure dollar_figure big_number big_number big_number -- big_number -- -0- -- big_number big_number big_number big_number big_number big_number big_number big_number -- -- big_number -- -- -- big_number big_number -- -- -- big_number big_number -- big_number big_number big_number big_number big_number -0- -0- the capital_gain reported in was gain on the sale of the new jersey house the business income reported each year was attributable to three activities that were reported on separate schedules c profit or loss from business--one for mr wood’s consulting business the consulting business schedule c one for his property management real_estate activity the property management schedule c and one for a distributorship the distributorship schedule c the schedules c reported aggregate net operating losses each year as follows consulting business schedule c income expenses expense for business use of home net profit property management schedule c income1 expenses depreciation insurance mortgage interest other interest legal office expense repairs and maintenance taxes and licenses travel total net profit loss distributorship schedule c income expenses net profit loss big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -- big_number big_number big_number -- -- -- big_number -- -- -- -- -- big_number big_number big_number big_number big_number -- big_number big_number -- -- big_number -- big_number -0- big_number big_number big_number big_number 1for and petitioner reported no inventory at the beginning and close of each year with respect to the property management and real_estate dealership business for he reported opening_inventory of dollar_figure and closing_inventory of dollar_figure for which he reported cost_of_goods_sold of dollar_figure petitioner did not attach an explanation as to why the beginning year inventory was different from the closing_inventory in date the irs began an examination of petitioner’s returns on date respondent issued petitioner and mrs wood a notice_of_deficiency for on date respondent issued them a notice_of_deficiency for in the notices of deficiency respondent increased the capital_gain on the sale of the new jersey house by dollar_figure dollar_figure rather than the dollar_figure reported on petitioner’s return increased petitioner’s profits from his consulting business by dollar_figure for dollar_figure for and dollar_figure for consisting of omitted gross_receipts and disallowed claimed business_expenses disallowed net losses for expenses attributable to the new jersey house the florida house the undeveloped land in florida and the timeshares and a loss on the sale of the florida house totaling dollar_figure in dollar_figure in and dollar_figure in claimed by petitioner and mrs wood on the property management schedules c disallowed losses of dollar_figure for dollar_figure for and dollar_figure for claimed on the distributorship schedules c allowed petitioner deductions on schedule e for expenses relating to the rental of the new jersey house before its sale that had been claimed on the property management schedules c made adjustments to schedule a itemized_deductions disallowed dollar_figure of the dollar_figure loss from the sale of a buick lesabre petitioner claimed on form_4797 of the return determined that petitioner was liable for self-employment taxes on the net profit from his consulting business and allowed petitioner a deduction for half of those taxes allowed petitioner a net_operating_loss_carryover of dollar_figure to and disallowed the net_operating_loss_carryover of dollar_figure petitioner claimed on the return opinion i violation of automatic bankruptcy stay this court has limited jurisdiction and we may exercise jurisdiction only to the extent authorized by congress 85_tc_527 our jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn generally ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 an exception to the normal 90-day filing period arises where the taxpayer has filed a petition for relief under the bankruptcy code sec_6213 the filing of a bankruptcy petition operates as an automatic_stay which precludes the commencement or continuation of proceedings in this court u s c sec_362 105_tc_387 97_tc_544 petitioner contends that respondent violated the automatic_stay in his chapter bankruptcy proceeding under sec_362 of the bankruptcy code by conducting a tax audit and issuing the notices of deficiency sec_362 of the bankruptcy code provides in pertinent part a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title operates as a stay applicable to all entities of- any act to create perfect or enforce any lien against property of the estate any act to create perfect or enforce against property of the debtor any lien to the extent that such lien secures a claim that arose before the commencement of the case under this title any act to collect assess or recover a claim against the debtor that arose before the commencement of the case under this title the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor u s c sec_362 a chapter filing however does not operate as a stay of either an audit by a governmental_unit to determine tax_liability or the issuance to the debtor by a governmental_unit of a notice of tax_deficiency u s c sec_362 and b thus during the stay the irs may conduct an audit and issue a notice_of_deficiency to the debtor if the irs issues a notice_of_deficiency to a taxpayer who has filed a bankruptcy petition the normal 90-day period for filing a timely petition with this court is suspended for the period during which the taxpayer is prohibited by reason of the automatic_stay from filing a petition in this court and for days thereafter sec_6213 86_tc_1314 unless relief from the automatic_stay is granted by order of the bankruptcy court the automatic_stay generally remains in effect until the earliest of the closing of the case dismissal of the case or the grant or denial of a discharge u s c sec_362 110_tc_271 allison v commissioner supra pincite 96_tc_10 94_tc_1 petitioner filed for bankruptcy on date the bankruptcy court confirmed the plan_of_reorganization by order 7the period that the automatic_stay remains in effect is prescribed in u s c sec_362 as follows c except as provided in subsections d e and f of this section-- the stay of an act against property of the estate under subsection a of this section continues until such property is no longer property of the estate and the stay of any other act under subsection a of this section continues until the earliest of-- a the time the case is closed b the time the case is dismissed or c if the case is a case under chapter of this title concerning an individual or a case under chapter or of this title the time a discharge is granted or denied dated date and closed the case on date the order confirming the plan specifically discharged petitioner and mrs wood therefore the automatic_stay of bankruptcy code sec_362 was lifted no later than date when the order closing the case was entered respondent issued to petitioner and mrs wood a notice_of_deficiency for on date and a notice_of_deficiency for and on date thus the notices of deficiency were issued and the petitions in these cases were filed well after the automatic_stay in petitioner and mrs wood’s bankruptcy case was lifted petitioner contends and asks us to rule that respondent’s claims against him were discharged in bankruptcy we do not have authority in these cases to decide whether respondent’s claims against petitioner have been discharged because in a deficiency proceeding our subject matter jurisdiction is generally limited to the redetermination of the correct amount of a deficiency determined by the commissioner and is unrelated to the collection of the tax 65_tc_1180 an action brought for redetermination of a deficiency has nothing to do with collection of the tax nor any similarity to an action for collection of a debt id thus in deficiency proceedings commenced in this court under sec_6213 such as these cases while we have jurisdiction to redetermine the federal_income_tax deficiencies we do not have jurisdiction to determine whether a bankruptcy court has discharged a taxpayer from an unpaid tax_liability neilson v commissioner supra pincite 75_tc_389 bilski v commissioner tcmemo_1994_55 mcalister v commissioner tcmemo_1993_166 ii capital_gain in on the sale of new jersey house respondent determined that petitioner’s corrected capital_gain on the sale of the new jersey house was not dollar_figure as reported on petitioner’s return but rather dollar_figure computed as follows 8in contrast to a deficiency proceeding a lien proceeding commenced in this court under sec_6330 is closely related to and has everything to do with collection of a taxpayer’s unpaid liability for a taxable_year 120_tc_114 thus this court has jurisdiction in a lien or levy proceeding commenced under sec_6330 to determine whether a bankruptcy court has discharged the taxpayer from unpaid tax_liabilities 121_tc_111 washington v commissioner supra sale price closing costs amount_realized purchase_price closing costs improvements cost_basis depreciation allowed total deferred gain from sale of virginia house sale price cost closing costs deferred gain adjusted_basis gain on sale dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number respondent increased petitioner’s cost_basis in the new jersey house by dollar_figure for improvements petitioner made to the house respondent included in the improvements to the new jersey house dollar_figure petitioner established he incurred in for modifications to the kitchen petitioner asserts that he spent dollar_figure for modifications to the kitchen of the new jersey house respondent’s determinations are presumed to be correct and petitioner bears the burden_of_proof on all issues in these cases see rule a 290_us_111 sec_7491 which is effective for court proceedings arising in connection with examinations commencing after date shifts the burden_of_proof to the commissioner in certain circumstances and places on the commissioner the burden of production with respect to penalties and additions to tax sec_7491 is inapplicable in these cases because the examination of petitioner and mrs wood’s returns commenced in date petitioner has not established that he paid more for kitchen remodeling than the dollar_figure respondent allowed he provided two documents from frank and sal fricano for material and labor for tiling kitchen foyer dollar_figure both documents provide for tiling an area of square feet the documents could be estimates rather than invoices and they do not establish that the work was completed or that the stated amounts were paid petitioner asserts that he spent several thousand dollars to add fireplaces to the new jersey house he did not provide any checks or receipts to substantiate the cost of the fireplaces we find that petitioner has not established that the capital improvements he and mrs wood made to the new jersey house totaled more than dollar_figure we sustain respondent’s determination on this issue iii net profits from petitioner’s consulting business for the years at issue petitioner reported the following on the consulting business schedules c income expenses expense for business use of net profit dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 10one is clearly dated june - the second document is also dated june but it appears the has been changed to respondent determined that petitioner’s profits from his consulting business should be increased by dollar_figure for dollar_figure for and dollar_figure for consisting of omitted gross_receipts and disallowed claimed business_expenses in addition to compensation_for his consulting services petitioner received reimbursement from his clients for expenses the reimbursements were not included in the compensation reported on forms issued by the clients but were deducted by petitioner on the consulting business schedules c petitioner did not keep accurate records of his reimbursed expenses the invoices he submitted to the clients did not match deposits made into his bank accounts during the audit petitioner identified certain deposits as amounts he received from clients for services and reimbursed expenses the consulting business deposits in computing the gross_receipts from petitioner’s consulting business respondent used the specific items method ie the consulting business deposits the consulting business deposits totaled dollar_figure in dollar_figure in and dollar_figure in at trial petitioner offered no evidence to establish that the deposits were not amounts paid to him by his clients or were nontaxable amounts we find that petitioner’s gross_receipts from the consulting business were as determined by respondent namely dollar_figure in dollar_figure in and dollar_figure in the parties stipulated that petitioner’s total business_expenses allowable on the consulting business schedules c were dollar_figure for dollar_figure for and dollar_figure for as respondent determined in the notices of deficiency we thus hold that petitioner had additional profits from his consulting business of dollar_figure for dollar_figure for and dollar_figure for computed as follows gross_receipts expenses net profit less net profit reported on return additional profits dollar_figure big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number iv business_losses as real_estate dealers for the years at issue petitioner and mrs wood claimed deductions on the property management schedules c for expenses that resulted in net losses related to their ownership of real_property including the new jersey house the florida house the undeveloped land in florida the brookdale timeshare and the gulfstream timeshare and petitioner’s management of the apartment owned by his mother in addition in they claimed a business loss on the sale of the florida house respondent disallowed the net losses petitioner claimed on the property management schedules c dollar_figure in dollar_figure in and dollar_figure in because petitioner did not establish alternatively that he and mrs wood were in the property management business during the years at issue that the activities were entered into for profit within the meaning of sec_183 or that any amount was for an ordinary and necessary business_expense or was expended for the purpose designated respondent however treated the new jersey house as property_held_for_the_production_of_income and pursuant to sec_212 allowed petitioner deductions on schedule e for claimed expenses relating to the rental of the new jersey house before its sale respondent also allowed deductions on schedule a for state and local property taxes for all other properties pursuant to sec_164 and for interest_paid on the florida house mortgage pursuant to sec_163 petitioner contends that he and mrs wood were real_estate dealers and thus the expenses and loss incurred in that business are deductible under sec_162 and sec_165 on the other hand respondent asserts that the expenses and loss on the foreclosure of the florida house are nondeductible personal expenses and loss 11an individual is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 a expenses taxpayers generally may deduct expenses that are ordinary and necessary in carrying_on_a_trade_or_business sec_162 also taxpayers generally may deduct expenses that are ordinary and necessary for the production_or_collection_of_income or the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and further while business_expenses and expenses related to income-producing property are currently deductible a taxpayer is not entitled to deduct a capital_expenditure ie an amount_paid for new property or for permanent improvements or betterments made to increase the value of any property or estatedollar_figure sec_263 instead a depreciation deduction may be allowed if the property is used in a trade_or_business or held_for_the_production_of_income sec_167 see 503_us_79 personal_living_and_family_expenses on the other hand may not be deducted unless the internal_revenue_code expressly provides otherwise eg state and local real_property_taxes are deductible pursuant to sec_164 sec_262 the statutory prohibitions of sec_262 and sec_263 regarding deductibility of personal and capital expenses take precedence over the allowance provisions of sec_162 and sec_212 12generally the cost of acquisition of property having a useful_life substantially beyond the taxable_year is a capital_expenditure sec_1_263_a_-2 income_tax regs 418_us_1 66_tc_515 affd 591_f2d_1273 9th cir to be deductible under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense rather than a capital_expenditure be a necessary expense and be an ordinary_expense 403_us_345 here we are primarily concerned with the second requirement ie whether petitioner and mrs wood incurred the disallowed expenses while carrying_on_a_trade_or_business petitioner contends that he and mrs wood were in the trade_or_business of dealing in real_estate he asserts that their intent and commitment to be real_estate dealers is evidenced by petitioner’s promoter activities with mspr inc petitioner’s and mrs wood’s obtaining real_estate licenses taking real_estate education courses and being employed by a new jersey real_estate development company petitioner’s registering the business name logistics technology group in new jersey establishing bank accounts in that business name and paying the expenses of their seven properties from that account and petitioner’s advertising the new jersey house the florida house and the undeveloped florida land to be engaged in a trade_or_business the taxpayer must have a good_faith expectation of profit although that expectation need not be reasonable 809_f2d_355 7th cir affg tcmemo_1985_523 72_tc_411 affd without published opinion 647_f2d_170 9th cir however as stated by the supreme court in 480_us_23 not every income-producing and profit-making endeavor constitutes a trade_or_business to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit although an individual who is engaged in the business of selling real_estate to customers may be characterized as a real_estate dealer an individual who holds real_estate for investment or speculation and receives rentals therefrom is not a real_estate dealer sec_1_1402_a_-4 income_tax regs petitioner asserts that he and mrs wood were real_estate dealers and that the properties constituted inventory held_for_sale to customers whether property is held by a taxpayer for sale to customers in the ordinary course of the taxpayer’s business or for another purpose is a question of fact and each property must be considered individually 619_f2d_1150 6th cir 89_tc_467 the taxpayer’s primary purpose for holding the property must be determined by reference to his purpose at some point before he decided to make the sale 615_f2d_171 5th cir earlier events may be considered in deciding what the taxpayer’s primary purpose was at the time of sale the ownership and maintenance of the property must relate primarily to a business rather than a social or personal purpose 55_tc_94 48_tc_358 over the years courts have considered a variety of factors in determining the taxpayer’s primary purpose for holding property including the taxpayer’s purpose in acquiring the property and the duration of his ownership the purpose for which the property was subsequently held the taxpayer’s everyday business and the relationship of realty income to total income the frequency continuity and substantiality of sales of property the extent of developing and improving the property to increase sales the extent to which the taxpayer used advertising promotion or other activities to increase sales the use of a business office for the sale of property the character and degree of supervision or control the taxpayer exercised over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales 417_f2d_905 5th cir cottle v commissioner supra pincite raymond v commissioner tcmemo_2001_96 neal t baker enters inc v commissioner tcmemo_1998_302 nadeau v commissioner tcmemo_1996_427 tollis v commissioner tcmemo_1993_63 affd without published opinion 46_f3d_1132 6th cir although these factors may aid the finder of fact in determining on the entire record the taxpayer’s primary purpose for holding property they have no independent significance and individual comment on each factor is not necessary or required cottle v commissioner supra pincite see also suburban realty co v united_states supra pincite hay v commissioner tcmemo_1992_409 petitioner and mrs wood did not purchase and hold the virginia house the new jersey house or the florida house for sale to customers in the ordinary course of a trade_or_business petitioner and mrs wood purchased the virginia house in they resided in that house until when they moved to new jersey after petitioner retired from the military petitioner and mrs wood sold the virginia house and purchased a new residence the new jersey house they lived in the new jersey house until when they moved into their next residence the newly constructed florida house after the contract for sale of the new jersey house fell through they rented that house on a month-to-month basis until it was sold to satisfy their mortgage obligation they borrowed money from relatives and placed the florida house on the market the timeshares and the south carolina house were personal vacation properties they were not listed for sale until funds were needed to pay for the florida house these vacation properties were not purchased or held_for_sale to customers in the ordinary course of business moreover petitioner’s ownership of the undeveloped land in florida does not establish that petitioner and mrs wood were dealers in real_estate petitioner and mrs wood purchased the undeveloped land in in petitioner and mrs wood entered into a contract to sell that land but the buyer failed to perform under the contract the land remained undeveloped and petitioner continued to own it through there is no evidence that petitioner offered the land for sale before or that he ever attempted to develop the land we conclude that petitioner purchased the land as an investment and not as property_held_for_sale to customers in the ordinary course of business finally petitioner’s investment in mspr ltd does not establish that he was a dealer in real_estate petitioner’s partnership_interest in mspr ltd was not real_property held_for_sale to customers in the ordinary course of petitioner’s business it is settled law that a partnership is an independently recognizable entity apart from its partners and that business conducted by a partnership is considered apart from any business activity conducted by its partners on their own behalves see eg 633_f2d_512 7th cir expenses were characterized as pre-operational costs of the partnership even though the general_partner was already in the same business affg 72_tc_521 78_tc_471 the partnership is an independently recognizable entity apart from its partners for the purposes of the calculation of its taxable_income under sec_703 affd 722_f2d_695 11th cir see also 820_f2d_321 9th cir in characterizing partnership income it is the dominant economic motive of the partnership not that of the individual investors that is determinative affg tcmemo_1985_197 778_f2d_275 5th cir when the taxpayer is a member of a partnership we have interpreted sec_702 to require that business_purpose must be assessed at the partnership level affg tcmemo_1984_486 moreover petitioner was a limited_partner of mspr ltd he did not actively participate in the conduct of the partnership business the frequency of the taxpayer’s sales is highly probative in the real_estate context because the presence of frequent sales ordinarily belies the contention that the property is being held ‘for investment’ or for personal purposes rather than ‘for sale ’ 749_f2d_1483 11th cir affg in part and revg in part tcmemo_1981_361 petitioner and mrs wood did not make frequent sales of property over the 20-year period that included through petitioner and mrs wood sold four properties that they owned--the virginia house in the north carolina property in the new jersey house in and the florida house in the infrequency of sales is highly probative that the properties were held for personal or investment reasons rather than for sale we conclude that the residences the vacation properties the undeveloped land in florida and the partnership_interest in mspr ltd were not properties purchased or held_for_sale to customers we find that petitioner and mrs wood were not real_estate dealers and hold therefore that the disallowed amounts are not business_expenses deductible under sec_162 b loss on sale of florida house petitioner claimed an ordinary_loss on the foreclosure of the florida house in sec_165 allows a deduction for any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise however in the case of an individual sec_165 limits the deduction to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit even though not connected with a trade_or_business and losses of property not connected with a trade_or_business or with a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty subject_to limitations set forth in sec_165 petitioner asserts that the florida house was held primarily_for_sale_to_customers in the ordinary course of either his and mrs wood’s trade_or_business as a real_estate dealers or their family partnership’s business of constructing the house for immediate sale we have found that petitioner and mrs wood were not real_estate dealers further we do not think that the arrangement petitioner had with his brother and mrs wood’s mother constituted a partnership that carried on a business there is no evidence in the record that a partnership was created neither petitioner’s brother nor mrs wood’s mother testified at the trial in these cases the records from the bankruptcy proceeding lead us to believe that the funds advanced by petitioner’s brother and mrs wood’s mother were debts of petitioner and of mrs wood furthermore the activities of constructing owning and selling the florida house were not carried on as a trade_or_business petitioner and mrs wood retained ownership of the florida house they resided in the house they never paid any rent to any partnership for their use of the house and they claimed the florida house as their residence in their bankruptcy case considering all the facts and circumstances we find that the florida house was not property related to or used in any trade_or_business finally we note that generally even though people who buy property for their own residential purposes are interested in making a potentially profitable purchase the purchase or construction of a personal_residence is not considered a transaction entered into for profit the primary motive of acquiring a family residence brings the purchase within the ambit of sec_262 which provides that no deduction shall be allowed for personal living or family_expenses the regulations under sec_165 provide a loss sustained on the sale of residential property purchased or constructed by the taxpayer for use as his personal_residence and so used by him up to the time of the sale is not deductible under sec_165 sec_1_165-9 income_tax regs the regulations also provide that in order to be allowed a loss on the sale of property which at an earlier time was used as a personal_residence a taxpayer must show that his purpose for owning the residence changed and that the new purpose was for the production_of_income sec_1_165-9 income_tax regs petitioner and mrs wood purchased the florida lot with the intent to build their personal_residence on it petitioner and mrs wood used the florida house as their personal_residence until it was sold in the property was never rented or otherwise changed to income-producing property see eg 54_tc_1298 newbre v commissioner tcmemo_1971_165 in sum we hold that petitioner is not entitled to deduct any loss on the foreclosure of the florida house we have considered all of petitioner’s arguments regarding the disallowed expenses and loss claimed on the property management schedules c and to the extent not specifically addressed we find them unpersuasive v schedule a itemized_deductions for respondent made the following adjustments to the itemized_deductions petitioner claimed on the return itemized_deductions per return per exam adjustment medical dental taxes home interest contributions miscellaneous agi limitation total dollar_figure big_number big_number -0- -0- -- big_number -0- dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number for respondent made the following adjustments to the itemized_deductions petitioner claimed on the return itemized_deductions per return per exam adjustment taxes home mortgage interest contributions total dollar_figure big_number -0- big_number dollar_figure big_number big_number dollar_figure big_number big_number for respondent determined that the standard_deduction was less than petitioner’s itemized_deductions and made the following adjustments for itemized_deductions itemized_deductions per return per exam adjustment standard_deduction itemized_deductions taxes home mortgage interest total dollar_figure dollar_figure -0- -0- big_number dollar_figure big_number big_number big_number big_number aside from petitioner’s claim that the taxes13 and mortgage interest were trade_or_business_expenses deductible on schedules c for his and mrs wood’s business as dealers in real_estate petitioner does not challenge respondent’s adjustments for itemized_deductions we have found that petitioner and mrs wood are not dealers in real_estate and therefore we sustain respondent on this issue 13respondent allowed petitioner to deduct on the consulting business schedule c percent of the taxes as a home_office expense of mr wood’s consulting business vi schedule e rental expenses for petitioner documented taxes of dollar_figure on the new jersey house which respondent allowed as a rental_expense_deduction on schedule e respondent determined that dollar_figure of expenses for depreciation repairs and other expenses disallowed for as deductions on property management schedule c were deductible in on schedule e as expenses related to the rental of the new jersey house aside from his claim that these items were trade_or_business_expenses deductible on schedules c for the business dealing in real_estate petitioner does not challenge these adjustments we have found that petitioner and mrs wood are not dealers in real_estate and therefore we sustain respondent on this issue vii self-employment_tax and net_operating_loss carryovers respondent determined that petitioner was liable for self- employment_tax of dollar_figure in dollar_figure in and dollar_figure in on the net profit from his consulting business and allowed petitioner a deduction for half of those taxes dollar_figure in dollar_figure in and dollar_figure in respondent also allowed petitioner a net_operating_loss_carryover of dollar_figure to from the examination of earlier years but on the basis of the adjustments made to disallowed the net_operating_loss_carryover of dollar_figure petitioner claimed on the return petitioner has not addressed these issues and is deemed to have conceded them therefore we sustain respondent on these issues viii accuracy-related_penalty under sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 as pertinent here sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs the penalty under sec_6662 does not apply to any portion of an underpayment_of_tax if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his her proper tax_liability for the year id the good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement sec_1_6664-4 income_tax regs petitioner has made no showing that he made a reasonable attempt to comply with the tax rules and regulations with regard to those deductions he took for the years at issue which have been disallowed hence with respect to those deductions petitioner has failed to show that he was not negligent moreover petitioner has not shown that he acted in good_faith with respect to or that there was reasonable_cause for the position he took further petitioner does not claim that he relied on a tax professional as to the tax treatment of the expenses and losses at issue including those related to his personal residences petitioner simply asserts that the accuracy-related_penalty does not apply because he properly claimed the deductions under sec_162 we have found to the contrary under these circumstances we are compelled to hold that petitioner is liable for the accuracy-related_penalty for the years at issue to reflect the foregoing decisions will be entered for respondent as to petitioner john weller wood jr and orders of dismissal and decision will be entered as to petitioner magdalena frances wood
